Case 1:21-mj-O0009-GMH Document 3 Filed 01/07/21 Page 1 of 1

AO 442 (Rev LITL} Arrest Warrant Era: {{ LI k 0 53

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

focnns PRUITT Case: 1:21-MJ-00009
) Assigned to: Judge G. Michael Harvey
) Assigned Date: 1/7/2021
) Description: COMPLAINT W/ ARREST WARRANT
}
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested) JOSHUA PRUITT .
who is accused of an offense or violation based on the following document filed with the court:

O Indictment O Superseding Indictment O Information (1 Superseding Information & Complaint

CO] Probation Violation Petition O Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

2 G. Michael Harvey
ho Gy. 2021.01.07 14:51:27
Date: 01/07/2021 -05'00

fssuing officer's signature

City and state: | Washington, DC G. MICHAEL HARVEY, U.S. Magistrate Judge

Printed none and title

 

Return

 

 

This warrant was received on (date) | / 7/) O2 | .and the person was arrested on (date) —_ | L Uf 202 |
al feity and state) Yao hay Lia IC . feceut

Date: 7/2 o2| LA.

Arresting officer's signature

Chrishoph SthusslyY J DAW

Printed name and tithe

 

 
